1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s Preliminary Amendment of December 16, 2019 is acknowledged. It is noted that claims 1-17 are cancelled. New claims 18- 30 are added. 
3. 	Claims 18-30  are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests an insulating cover for an electrical connection structure, the electrical connection structure including the insulator covering the conductor, an end portion of the conductor projecting to an outside of the insulator, the tubular end portion of the conductor is inserted into a crimp terminal and a plate portion provided integrally with the tubular portion; a terminal base including an electrical connection portion to which the plate portion is connected and a cover covering the plate portion on a side opposite to outer shape of the region of the end portion of the conductor, the region being not to be covered with the tubular portion.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831